DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimizu et al. (US 2021/0041802, hereinafter “Shimizu”).
Regarding claim 1, Shimizu teaches an image forming apparatus 100 (Fig. 1 [0018]) comprising: 
an image carrier 1a (Fig. 1 [0019]); 
5an exposing device 5 that draws an electrostatic latent image on the image carrier (Fig. 1 [0021]); 

a development current detector 44 that detects development current that flows between the image carrier and the developing roller (Fig. 3 [0037]); and 
10a hardware processor 80 that controls the image carrier, the exposing device, the developing device, and the development current detector (Fig. 3 [0038]), wherein 
under a predetermined image forming condition (when the development ghost prediction mode is prompted after the cumulative number of printed sheets reaches a predetermined number of sheets or when the change of a first image formation condition is performed a predetermined number of times [0049]), the hardware processor 
causes the exposing device to draw a development current-detection pattern (comprising a high-density solid image, half-tone image, and low-density image) on the image carrier ([0047]), the development current-detection pattern including a solid image and a halftone image that follows the solid image 15in an image-conveying direction of the image carrier (the solid image is formed and then thereafter the half-tone image is formed; [0047]), 
causes the developing device to develop the development current-detection pattern ([0047]), 
obtains, from the development current detector, information on a chronological change of the detected development current (development current is acquired every time the development ghost prediction mode is effected, and the development ghost is affected by the chronological changes of decreasing carrier resistance and decreasing amount of charge of the toner, therefore the development current values represent information on a chronological change) ([0047-0049, 0062]), and 

Regarding claim 4, Shimizu teaches the image forming apparatus according to claim 1, wherein in response to determining that the ghost image 35occurs, the hardware processor changes the image forming condition (steps S12->S13->S11; Fig. 4 [0061]).
Regarding claim 6, Shimizu teaches the image forming apparatus according to claim 4, wherein in changing the image forming condition, the 5hardware processor changes at least one among a development bias, a frequency of the development bias, a toner density, an amount of toner to be conveyed, a ratio of a linear velocity of the developing roller to a linear velocity of the image carrier, and a distance between the image carrier and the developing roller ([0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2021/0041802) in view of Kubo et al. (US 2013/0223861, hereinafter “Kubo”).
Regarding claim 2, Shimizu teaches the image forming apparatus according to claim 1, but fails to teach wherein the developing device includes an upstream developing roller and a downstream developing roller each of which is the developing roller and which are arranged in the image-conveying direction of the image carrier, 25adjusts a thickness of the developer with the upstream developing roller and delivers the developer to the downstream developing roller, and develops the electrostatic latent image formed on the image carrier with a time lag between the upstream developing roller and the downstream developing roller.
Kubo teaches an image forming apparatus 100 having a developing device 20/20C (Figs. 2 and 17) which includes an upstream developing roller 21 and a downstream developing roller 31 each of which is a developing roller and which are arranged in an image-conveying direction R1 of an image carrier 3 (Figs. 1-2 [0033, 0038, 0044-0045]), 25adjusts a thickness of the developer (via developer regulating member 24) with the upstream developing roller and delivers the developer to the downstream developing roller (Fig. 2 [0047-0049]), and develops the electrostatic latent image formed on the image carrier with a time lag between the upstream developing roller and the downstream developing roller (Fig. 2 [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the developing device of Shimizu such that it includes an 
Regarding claim 3, modified Shimizu teaches the image forming apparatus according to claim 2, wherein the upstream developing roller and the downstream developing roller receive an identical development bias in developing the development current-detection pattern.  (Kubo, similarly to Shimizu, prints a test image and detects developing current; Fig. 18 steps S23->S24 [0174-0176].  Also, development bias is the same for both development rollers [0070, 0074-0077].)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the image forming condition includes a ratio of a linear velocity of the developing roller to a linear velocity of the image carrier, and 40the hardware processor uses different image forming conditions that include different ratios, each of the image forming conditions being the image forming condition, each of the ratios being the ratio, and 12in response to determining that the different ratios result in different temporary drops of the detected development current, determines that the ghost image occurs” in combination with the remaining limitations of claim 5.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852